 Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 1 of 43 PageID: 527




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY

---------------------------------- x
                                   :
UNITED STATES OF AMERICA,          :       No. 3:19-cr-00029-AET
                                   :
                                   :
     v.                            :
                                   :
                                   :
GEORGE GILMORE,                    :
                                   :
                Defendant.         :
                                   :
---------------------------------- x




        REQUESTS TO CHARGE OF DEFENDANT GEORGE GILMORE




                                        MARINO, TORTORELLA & BOYLE, P.C.
                                        437 Southern Boulevard
                                        Chatham, New Jersey 07928-1488
                                        (973) 824-9300
                                        Attorneys for Defendant George Gilmore
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 2 of 43 PageID: 528



                                              TABLE OF CONTENTS

 PRELIMINARY STATEMENT ........................................................................................ 1 

 REQUEST NO. 1 (PRELIMINARY INSTRUCTIONS BEFORE
 OPENING STATEMENTS) ............................................................................................... 2 

 REQUEST NO. 2 (ADDITIONAL REASONABLE DOUBT
 LANGUAGE) ..................................................................................................................... 3 

 REQUEST NO. 3 (OPINION EVIDENCE) (EXPERT WITNESSES) ............................. 4 

 REQUEST NO. 4 (FINAL INSTRUCTIONS: GENERAL) .............................................. 5 

 REQUEST NO. 5 (DEFENDANT’S CHOICE NOT TO TESTIFY OR
 PRESENT EVIDENCE ) (IF APPLICABLE) ................................................................... 6 

 REQUEST NO. 6 (DEFENDANT’S TESTIMONY) (IF APPLICABLE) ........................ 7 

 REQUEST NO. 7 (CREDIBILITY OF WITNESSES—LAW
 ENFORCEMENT OFFICERS AND IRS EMPLOYEES) ................................................... 8 

 REQUEST NO. 8 (DEFENDANT’S CHARACTER EVIDENCE) (IF
 APPLICABLE) ................................................................................................................... 9 

 REQUEST NO. 9 (FALSE IN ONE, FALSE IN ALL) ................................................... 10 

 REQUEST NO. 10 (PROOF OF REQUIRED MENTAL STATE—
 INTENTIONALLY, KNOWINGLY, WILLINGLY) ...................................................... 11 

 REQUEST NO. 11 (TAX EVASION—EVASION OF PAYMENT—
 ELEMENTS OF THE OFFENSE) ................................................................................... 12 

 REQUEST NO. 12 (TAX EVASION—EVASION OF PAYMENT— TAX
 DEFICIENCY DEFINED) ............................................................................................... 13 

 REQUEST NO. 13 (TAX EVASION—EVASION OF PAYMENT—
 AFFIRMATIVE ATTEMPT TO EVADE OR DEFEAT DEFINED) ............................. 14 

 REQUEST NO. 14 (TAX EVASION—EVASION OF PAYMENT—
 WILLFULLY DEFINED) ................................................................................................ 17 

 REQUEST NO. 15 (FALSE INCOME TAX RETURN (26 U.S.C. §
 7206(1))—ELEMENTS OF THE OFFENSE .................................................................. 19 

 REQUEST NO. 16 (FALSE INCOME TAX RETURN— MAKING OR
 SUBSCRIBING A RETURN DEFINED) ........................................................................ 20 



                                                                 i
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 3 of 43 PageID: 529



 REQUEST NO. 17 (FALSE INCOME TAX RETURN— RETURN
 MADE UNDER PENALTIES OF PERJURY) ................................................................ 21 

 REQUEST NO. 18 (FALSE INCOME TAX RETURN— RETURN WAS
 MATERIALLY FALSE) .................................................................................................. 22 

 REQUEST NO. 19 (FALSE INCOME TAX RETURN—
 DEFENDANT’S KNOWLEDGE OF FALSITY)............................................................ 23 

 REQUEST NO. 20 (FALSE INCOME TAX RETURN—
 WILLFULLNESS) ........................................................................................................... 24 

 REQUEST NO. 21 (FAILURE TO COLLECT, ACCOUNT FOR, AND
 PAY OVER PAYROLL TAXES (26 U.S.C. § 7202)—ELEMENTS OF
 THE OFFENSE) ............................................................................................................... 26 

 REQUEST NO. 22 (FAILURE TO COLLECT, ACCOUNT FOR, AND
 PAY OVER PAYROLL TAXES—RESPONSBILE PERSON) ..................................... 27 

 REQUEST NO. 23 (FAILURE TO COLLECT, ACCOUNT FOR, AND
 PAY OVER PAYROLL TAXES—FAILURE) ............................................................... 29 

 REQUEST NO. 24 (FAILURE TO COLLECT, ACCOUNT FOR, AND
 PAY OVER PAYROLL TAXES—WILLFULNESS) ..................................................... 30 

 REQUEST NO. 25 (FALSE STATEMENTS IN A LOAN
 APPLICATION (18 U.S.C. § 1014)—ELEMENTS OF THE OFFENSE) ..................... 32 

 REQUEST NO. 26 (FALSE STATEMENTS IN A LOAN
 APPLICATION— FALSE STATEMENT) ..................................................................... 33 

 REQUEST NO. 27 (FALSE STATEMENTS IN A LOAN
 APPLICATION—DEFENDANT’S KNOWLEDGE OF FALSITY) ............................. 34 

 REQUEST NO. 28 (FALSE STATEMENTS IN A LOAN
 APPLICATION—PURPOSE) ......................................................................................... 35 

 REQUEST NO. 29 (FALSE STATEMENTS IN A LOAN
 APPLICATION)—DEPOSITORY INSTITUTION) ....................................................... 36 

 REQUEST NO. 30 (GOOD FAITH DEFENSE) ............................................................. 37 

 REQUEST NO. 31 (THEORY OF THE DEFENSE) ...................................................... 39 

 CONCLUSION ................................................................................................................. 40 




                                                               ii
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 4 of 43 PageID: 530



                            PRELIMINARY STATEMENT

         Pursuant to Rule 30 of the Federal Rules of Criminal Procedure, Defendant George

 Gilmore (“Gilmore”) respectfully requests that the Court include the following requests in

 its charge to the jury.




                                             1
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 5 of 43 PageID: 531



     REQUEST NO. 1 (PRELIMINARY INSTRUCTIONS BEFORE OPENING
                           STATEMENTS)

        Gilmore respectfully requests that the Court give the following Preliminary

 Instructions Before Opening Statements from the Third Circuit Model Criminal Jury

 Instructions, but that it supplement its charge on Presumption of Innocence, Burden of

 Proof, and Reasonable Doubt (Instruction No. 1.13) as set forth in Request No. 2:

        1.01 Preliminary Instructions to Jury Panel

        1.02 Role of the Jury

        1.03 Conduct of the Jury 1.04 Bench (Side-Bar) Conferences

        1.05 Note Taking by Jurors

        1.06 Questions by Jurors of Witnesses

        1.07 Description of Trial Proceedings

        1.08 Evidence (What is; is Not)

        1.09 Direct and Circumstantial Evidence

        1.10 Credibility of Witnesses

        1.11 Nature of the Indictment

        1.13 Presumption of Innocence; Burden of Proof; Reasonable Doubt (as

        supplemented by Request No. 2)

        1.14 Separate Consideration—Single Defendant Charged with Multiple Offenses




                                             2
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 6 of 43 PageID: 532



      REQUEST NO. 2 (ADDITIONAL REASONABLE DOUBT LANGUAGE)

        Evidence is insufficient to sustain a conviction where it is wholly consistent with

 an obvious and reasonable innocent interpretation, and where little more than conjecture

 supports the hypothesis of guilt. The existence of a reasonable innocent explanation of the

 evidence creates reasonable doubt.



 AUTHORITY

 United States v. Bryant, 885 F. Supp. 2d 749, 759–60 (D.N.J. 2012).




                                             3
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 7 of 43 PageID: 533



         REQUEST NO. 3 (OPINION EVIDENCE) (EXPERT WITNESSES)

        The rules of evidence ordinarily do not permit witnesses to state their own opinions

 about important questions in a trial, but there are exceptions to these rules.

        You will hear testimony from Richard Beeferman, CPA, who will offer opinions

 for the defense, and Revenue Agent Bert Balbas, Jr. of the Internal Revenue service, who

 will offer opinions for the prosecution. Because of their knowledge, skill, experience,

 training, or education in their respective fields, Mr. Beeferman and Mr. Balbas will be

 permitted to offer opinions in their fields and the reasons for their opinions.

        The opinions these experts state should receive whatever weight you think

 appropriate, given all the other evidence in the case. In weighing this opinion testimony

 you may consider the witnesses’ qualifications, the reasons for the witnesses’ opinions,

 and the reliability of the information supporting the witnesses’ opinions, as well as the

 other factors I will discuss in my final instructions for weighing the testimony of witnesses.

 You may disregard the opinions entirely if you decide that the witnesses’ opinions are not

 based on sufficient knowledge, skill, experience, training, or education. You may also

 disregard the opinions if you conclude that the reasons given in support of the opinions are

 not sound, or if you conclude that the opinions are not supported by the facts shown by the

 evidence, or if you think that the opinions are outweighed by other evidence.



 AUTHORITY

 Third Circuit Model Jury Instructions, Instruction No. 2.09.




                                               4
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 8 of 43 PageID: 534



               REQUEST NO. 4 (FINAL INSTRUCTIONS: GENERAL)

        Gilmore respectfully requests that the Court give the following Final Instructions:

 General from the Third Circuit Model Criminal Jury Instructions, but that it supplement

 its charge on Presumption of Innocence; Burden of Proof; Reasonable Doubt (Instruction

 No. 3.06) as set forth in Request No. 2:

        3.01 Role of Jury

        3.02 Evidence

        3.03 Direct and Circumstantial Evidence

        3.04 Credibility of Witnesses

        3.05 Not All Evidence, Not All Witnesses Needed

        3.06 Presumption of Innocence; Burden of Proof; Reasonable Doubt (as

        supplemented by Request No. 2)

        3.07 Nature of Indictment

        3.08 On or About

        3.09 Venue

        3.12 Separate Consideration—Single Defendant Charged With Multiple Offenses

        3.16 Election Of Foreperson; Unanimous Verdict; Do Not Consider Punishment;

        Duty To Deliberate; Communication With Court

        3.17 Verdict Form




                                             5
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 9 of 43 PageID: 535



  REQUEST NO. 5 (DEFENDANT’S CHOICE NOT TO TESTIFY OR PRESENT
                    EVIDENCE ) (IF APPLICABLE)

        Mr. Gilmore did not testify in this case. A defendant has an absolute constitutional

 right not to testify. The burden of proof remains with the prosecution throughout the entire

 trial and never shifts to the defendant. The defendant is never required to prove that he is

 innocent. You must not attach any significance to the fact that Mr. Gilmore did not testify.

 You must not draw any adverse inference against him because he did not take the witness

 stand. Do not consider, for any reason at all, the fact that Mr. Gilmore did not testify. Do

 not discuss that fact during your deliberations or let it influence your decision in any way.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 4.27.




                                              6
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 10 of 43 PageID: 536



       REQUEST NO. 6 (DEFENDANT’S TESTIMONY) (IF APPLICABLE)

        In a criminal case, the defendant has a constitutional right not to testify. However,

 if he chooses to testify, he is, of course, permitted to take the witness stand on his own

 behalf. In this case, Mr. Gilmore testified. You should examine and evaluate his testimony

 just as you would the testimony of any witness.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 4.28.




                                             7
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 11 of 43 PageID: 537



     REQUEST NO. 7 (CREDIBILITY OF WITNESSES—LAW ENFORCEMENT
                     OFFICERS AND IRS EMPLOYEES)

          You have heard the testimony of law enforcement officers and employees of the

 Internal Revenue Service, which I will refer to as the “IRS.”1 The fact that a witness is

 a law enforcement officer or an IRS employee does not mean that his or her testimony

 necessarily deserves more or less consideration or greater or lesser weight than that of any

 other witness. At the same time, it is quite legitimate for defense counsel to try to attack

 the believability of a law enforcement or IRS witness on the ground that his or her

 testimony may be colored by a personal or professional interest in the outcome of the case.

 You must decide, after reviewing all the evidence, whether you believe the testimony of

 the law enforcement or IRS witnesses and how much weight, if any, it deserves.


 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 4.18 (as modified to
 reference IRS employees).




 1
  Language formatted in bold italics denotes the proposed tailoring of a model charge to the facts of this
 case.

                                                      8
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 12 of 43 PageID: 538



         REQUEST NO. 8 (DEFENDANT’S CHARACTER EVIDENCE) (IF
                             APPLICABLE)

        You have heard reputation and opinion evidence that Mr. Gilmore has a character

 trait for truthfulness, honesty, and being a law-abiding citizen.

        You should consider this character evidence together with and in the same way as

 all the other evidence in the case in deciding whether the Government has proved the

 charges beyond a reasonable doubt.




 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 4.39.




                                               9
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 13 of 43 PageID: 539



                 REQUEST NO. 9 (FALSE IN ONE, FALSE IN ALL)

        If you believe that a witness knowingly testified falsely concerning any important

 matter, you may distrust the witness’s testimony concerning other matters. You may reject

 all of the testimony or you may accept such parts of the testimony that you believe are true

 and give it such weight as you think it deserves.


 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 4.26.




                                             10
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 14 of 43 PageID: 540



          REQUEST NO. 10 (PROOF OF REQUIRED MENTAL STATE—
              INTENTIONALLY, KNOWINGLY, WILLINGLY)

         Often the state of mind—intent, knowledge, and willfulness—with which a person

 acts at any given time cannot be proved directly, because one cannot read another person’s

 mind and tell what he is thinking. However, Mr. Gilmore’s state of mind can be proved

 indirectly from the surrounding circumstances. Thus, to determine Mr. Gilmore’s state of

 mind (what Mr. Gilmore intended or knew) at a particular time, you may consider evidence

 about what Mr. Gilmore said, what Mr. Gilmore did and failed to do, how Mr. Gilmore

 acted, and all the other facts and circumstances shown by the evidence that may prove what

 was in Mr. Gilmore’s mind at that time. It is entirely up to you to decide what the evidence

 presented during this trial proves, or fails to prove, about Mr. Gilmore’s state of mind.

         You may also consider the natural and probable results or consequences of any acts

 Mr. Gilmore knowingly did, and whether it is reasonable to conclude that Mr. Gilmore

 intended those results or consequences. You may find, but you are not required to find,

 that Mr. Gilmore knew and intended the natural and probable consequences or results of

 acts he knowingly did. This means that if you find that an ordinary person in Mr. Gilmore’s

 situation would have naturally realized that certain consequences would result from his

 actions, then you may find, but you are not required to find, that Mr. Gilmore did know

 and did intend that those consequences would result from his actions. This is entirely up

 to you to decide as the finders of the facts in this case.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 5.01




                                               11
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 15 of 43 PageID: 541



          REQUEST NO. 11 (TAX EVASION—EVASION OF PAYMENT—
                      ELEMENTS OF THE OFFENSE)

        Count 1 of the Superseding Indictment charges Mr. Gilmore with evading the

 payment of income tax, which is a violation of federal law.

        In order to find Mr. Gilmore guilty of this offense, you must find that the

 Government proved each of the following three elements beyond a reasonable doubt:

        First: That Mr. Gilmore had a substantial income tax deficiency;

        Second: That Mr. Gilmore made an affirmative attempt to evade or defeat the

 payment of the income tax; and

        Third: That Mr. Gilmore acted willfully.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201 (modified to
 reflect the charge of evasion of payment).




                                            12
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 16 of 43 PageID: 542



          REQUEST NO. 12 (TAX EVASION—EVASION OF PAYMENT—
                       TAX DEFICIENCY DEFINED)

        The first element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore had a substantial tax deficiency due and owing, that is, that Mr. Gilmore

 owed substantially more federal income tax than he paid for the calendar years 2013, 2014,

 and 2015.

         The Government does not have to prove the exact amount that Mr. Gilmore owed

 or that Mr. Gilmore evaded payment of all of the taxes charged in the Superseding

 Indictment. The Government is required to establish only that Mr. Gilmore owed a

 substantial amount of income tax during the years in question, regardless of whether it is

 more or less than the amount set forth in the Superseding Indictment.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201-1 (modified to
 reflect the charge of evasion of payment).




                                            13
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 17 of 43 PageID: 543



         REQUEST NO. 13 (TAX EVASION—EVASION OF PAYMENT—
         AFFIRMATIVE ATTEMPT TO EVADE OR DEFEAT DEFINED)

        The second element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore made an affirmative attempt to evade or defeat payment of a substantial

 tax deficiency. The phrase “attempt to evade or defeat any tax” involves two things: first,

 the formation of an intent to evade or defeat payment of a substantial tax deficiency

 permanently; and, second, willfully performing some act to accomplish the intent to evade

 or defeat a substantial tax deficiency permanently.

        The Government must first prove beyond a reasonable doubt that Mr. Gilmore

 knew and understood that during the calendar years 2013, 2014, and 2015, he had a

 substantial tax deficiency. The Government then must prove beyond a reasonable doubt

 that Mr. Gilmore intended to permanently evade or defeat the substantial tax due and that

 Mr. Gilmore also willfully did some affirmative act to try to accomplish this intent to

 permanently evade or defeat that tax. If you find that the Government has shown only

 that Mr. Gilmore intended to postpone or delay payment but did not intend to avoid

 payment permanently, it has not satisfied this element.

        An affirmative act is an act done to mislead the Government or to conceal income

 to avoid the payment of a tax permanently. In this case, the Government alleges in the

 Superseding Indictment that Mr. Gilmore committed the following affirmative attempts of

 tax evasion:

        a) concealed his income and the existence of funds available to pay his outstanding
           tax liabilities by using his law firm bank and credit card accounts to pay for
           personal expenses and by using his law firm bank accounts to obtain cash;

        b) falsely classified income that he received from the law firm as “shareholder
           loans”



                                             14
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 18 of 43 PageID: 544



        c) submitted a $493,526 check to the IRS for payment of his tax liability for
           calendar year 2013 drawn from a personal bank account with insufficient funds;

        d) made misrepresentations to the IRS, including false and misleading statements
           concerning his ability to pay and assurances of payment; and

        e) filed false tax returns that materially understated the true amount of income that
           Mr. Gilmore received.

        Even otherwise lawful or innocent conduct may constitute an affirmative act if you

 find that Mr. Gilmore acted with intent to conceal income or mislead the Government for

 purposes of avoiding payment of a tax permanently. An act likely to mislead the

 Government or conceal funds satisfies this element if done for purposes of avoiding

 payment of a tax permanently. However, merely failing to pay assessed taxes, without

 more, does not constitute evasion of payment, even if one possesses the funds to pay the

 tax. Nor does an omission qualify as an affirmative act.

        The Government need only prove one act to satisfy this element of the offense, but

 you must unanimously agree on which act or acts were committed.

 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201-3 (modified to
 (i) reflect the charge of evasion of payment, including by omitting language relating to
 an evasion-of-assessment charge; (ii) clarify that the payment evaded is for the
 substantial tax deficiency that is the first element of the charged crime; and (iii) explain
 that the affirmative acts and the intent behind them must relate to evading or defeating
 a tax permanently rather than temporarily; and (iv) clarify that omissions or failure to
 pay taxes despite having the means to do so do not qualify as affirmative acts); id. at
 Comment (“A mere omission is not sufficient”); United States v. Voigt, 89 F.3d 1050, 1090
 (3d Cir. 1996) (noting that, while acts “intended to conceal or mislead are sufficient,”
 “simple nonpayment of taxes owed cannot sustain a conviction under the statute”); United
 States v. McGill, 964 F.2d 222, 231 (3d Cir. 1992) (explaining that “[m]erely failing to pay
 assessed taxes, without more . . . does not constitute evasion of payment” for purposes of
 26 U.S.C. § 7201); id. at 233 (“Omissions, including failures to report, do not satisfy the
 requirements of § 7201”); Edwards v. United States, 375 F.2d 862, 867 (9th Cir. 1967)
 (“Evasion and defeat . . . contemplate an escape from tax and not merely a postponement
 of disclosure or payment. . . . Tax evasion . . . focuses on the accused’s intent to deprive
 the Government of its tax moneys, and this requires more than just delay.”), overruled on

                                             15
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 19 of 43 PageID: 545



 other grounds by United States v. Bishop, 412 U.S. 346 (1973); United States v. Fisher,
 607 F. App’x 645, 647 (9th Cir. 2015) (explaining that a jury could have found that the
 defendant did not violate 26 U.S.C. § 7201 by intending to “delay payment” rather than
 intending “to evade [the defendant’s] tax obligations permanently” (emphasis in original;
 citing Edwards, 375 F.2d at 867)); United States v. Boisseau, 116 F. Supp. 3d 1242, 1252
 & n.9 (D. Kan. 2015) (“Refusal to pay taxes while possessing funds sufficient to pay the
 liability, without more, does not constitute willful evasion of payment.”) (citing Spies v.
 United States, 317 U.S. 492, 499 (1943)), aff’d 841 F.3d 1122 (10th Cir. 2016); DOJ
 Criminal Tax Manual § 8.06[2] (“Obstinately refusing to pay taxes due and possession of
 the funds needed to pay the taxes, without more, does not establish the requisite affirmative
 act necessary for an attempted evasion of payment charge.”) (emphasis in original); id., §
 8.06[3] (“It is crucial that the affirmative act be committed with an intent to evade tax. The
 mere fact that there was a non-payment or understatement of taxes is insufficient; the
 government must prove that the defendant committed an affirmative act with the specific intent
 to evade tax.”); IRS Manual § 9.1.3.3.2.2.2(7) (“The mere failure or willful failure to pay a
 tax does not constitute an attempt to evade or defeat the payment of that tax.”).




                                              16
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 20 of 43 PageID: 546



          REQUEST NO. 14 (TAX EVASION—EVASION OF PAYMENT—
                          WILLFULLY DEFINED)

         The third element the Government must prove beyond a reasonable doubt is that

 Mr. Gilmore acted willfully. To act “willfully” means to voluntarily and intentionally

 violate a known legal duty. Mr. Gilmore’s conduct was not willful if he acted through

 negligence, mistake, accident, or due to a good faith misunderstanding of the requirements

 of the law. A good faith belief is one that is honestly and genuinely held, regardless of

 whether that belief was objectively reasonable.

         It is the Government’s burden to prove beyond a reasonable doubt not only that

 Mr. Gilmore acted voluntarily and in intentional violation of a known legal duty, but

 that Mr. Gilmore did not honestly believe that his conduct was not criminal under the

 federal tax laws. To sustain this burden, the Government must negate Mr. Gilmore’s

 claim of ignorance of the law or his claim that because of a misunderstanding of the

 law, he had a good faith belief that he was not violating any of the provisions of the tax

 laws.

         This definition of “willfulness” applies to all of the tax offenses charged in this

 case.

 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201-4 (modified to
 (i) reflect the charge of evasion of payment; (ii) clarify that a belief held in good faith
 need not be objectively reasonable; and (iii) clarify that the Government bears the burden
 to disprove the existence of a good-faith or honestly held belief); id. at Comment (“The
 definition of ‘willfully’ in tax cases mandates the conclusion that a defendant cannot be
 found guilty if the jury concludes that the defendant honestly believed the tax laws did not
 make his or her conduct criminal, even if that belief was unreasonable.”); Cheek v. United
 States, 498 U.S. 192, 201–02 (1991) (“Willfulness, as construed by our prior decisions in
 criminal tax cases, requires the Government to prove that the law imposed a duty on the
 defendant, that the defendant knew of this duty, and that he voluntarily and intentionally
 violated that duty. . . . [C]arrying this burden requires negating a defendant’s claim of
 ignorance of the law or a claim that because of a misunderstanding of the law, he had a
                                             17
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 21 of 43 PageID: 547



 good-faith belief that he was not violating any of the provisions of the tax laws.”); United
 States v. McGill, 964 F.2d 222, 237 (3d Cir. 1992) (“‘Willfulness’ is the voluntary,
 intentional violation of a known legal duty.”); id. at 238 (“In a situation in which the issue
 is whether the defendant knew of the duty purportedly imposed by the statute in question,
 the Government must prove actual knowledge of the pertinent legal duty, but this requires
 negating a defendant’s claim of ignorance of the law or a claim that because of a
 misunderstanding of the law, he had a good faith belief that he was not violating any of the
 provisions of the tax laws.”); United States v. Lynch, 735 F. App’x 780, 788-89 (3d Cir.
 2018) (“Willfulness in a tax evasion case is 'a voluntary, intentional violation of a known
 legal duty. Thus, if a defendant can show that he had a good faith belief that he was not
 violating the tax code, regardless of whether that belief was objectively reasonable, he has
 established that he did not act willfully. The burden remains on the Government to
 disprove the defendant’s good faith.” (internal quotation marks and citations omitted)).




                                              18
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 22 of 43 PageID: 548



    REQUEST NO. 15 (FALSE INCOME TAX RETURN (26 U.S.C. § 7206(1))—
                     ELEMENTS OF THE OFFENSE

          Counts 2 and 3 of the Superseding Indictment charge Mr. Gilmore with filing false

 tax returns for years 2013 and 2014, which is a violation of federal law.

          In order to find Mr. Gilmore guilty of this offense, you must find that the

 Government proved each of the following five elements for each year beyond a reasonable

 doubt:

          First: That Mr. Gilmore made and subscribed and filed an income tax return;

          Second: That the tax return is verified by a written declaration that it was made

 under the penalties of perjury;

          Third: That the return was false regarding a material matter;

          Fourth: That Mr. Gilmore did not believe the return was true and correct as to that

 material matter; and

          Fifth: That Mr. Gilmore acted willfully.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7206 (modified to
 correct the model instruction’s earlier reference to “four” elements when five are set
 out).




                                              19
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 23 of 43 PageID: 549



                REQUEST NO. 16 (FALSE INCOME TAX RETURN—
                MAKING OR SUBSCRIBING A RETURN DEFINED)

         The first element that the Government must prove beyond a reasonable doubt for

 each year is that Mr. Gilmore made and subscribed to and filed a tax return.

         A tax return is made and subscribed to at the time it is signed. A tax return is filed

 at the time it is delivered to the IRS.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7206-1 (modified to
 reflect the two years in question).




                                              20
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 24 of 43 PageID: 550



                REQUEST NO. 17 (FALSE INCOME TAX RETURN—
                RETURN MADE UNDER PENALTIES OF PERJURY)

        The second element that the Government must prove beyond a reasonable doubt

 for each year is that the return was verified by a written declaration that it was made under

 penalty of perjury.

        To satisfy this element, the Government must prove that on its face the return

 contained a statement indicating that the return was made under penalty of perjury.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7206-2 (modified to
 reflect the two years in question).




                                              21
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 25 of 43 PageID: 551



                REQUEST NO. 18 (FALSE INCOME TAX RETURN—
                     RETURN WAS MATERIALLY FALSE)

        The third element that the Government must prove beyond a reasonable doubt for

 each year is that the return was false regarding a material matter.

        In this case, the Superseding Indictment charges that the material matter is Mr.

 Gilmore’s failure to characterize shareholder loans he received from the law firm of

 Gilmore & Monahan as income and his failure to report such income on his returns. I

 shall refer to this source of funds as “the Shareholder Loans.”

        The false statement in the return must be material. This means that it must be

 essential to an accurate determination of Mr. Gilmore’s tax liability. However, the

 Government does not need to prove the existence of a tax deficiency or loss to the

 Government.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7206-3 (modified to
 (i) reflect the two years in question; and (ii) tie the element of the offense to the charged
 crime, including by omitting language relating to overstatement or mischaracterization
 of deductible expenses).




                                              22
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 26 of 43 PageID: 552



                REQUEST NO. 19 (FALSE INCOME TAX RETURN—
                  DEFENDANT’S KNOWLEDGE OF FALSITY)

        The fourth element that the Government must prove beyond a reasonable doubt for

 each year is that Mr. Gilmore did not believe the return was true and correct as to its failure

 to treat and report the Shareholder Loans as income.

        Whether Mr. Gilmore did not believe the return to be true and correct as to that

 material matter may be proven by Mr. Gilmore’s conduct and by all of the facts and

 circumstances surrounding the case.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No.6.26.7206-4 (modified to
 (i) reflect the two years in question; and (ii) clarify the “material matter” in question).




                                               23
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 27 of 43 PageID: 553



                REQUEST NO. 20 (FALSE INCOME TAX RETURN—
                              WILLFULLNESS)

        The fifth element that the Government must prove beyond a reasonable doubt for

 each year is that Mr. Gilmore acted willfully.

        As I previously explained, to prove that Mr. Gilmore acted “willfully,” the

 Government must prove beyond a reasonable doubt that Mr. Gilmore acted voluntarily

 and in intentional violation of a known legal duty, which requires the Government to

 disprove any honest or good-faith belief held by Mr. Gilmore that the tax laws did not

 make his conduct criminal.

        In the context of Counts 2 and 3, the Government must therefore prove beyond a

 reasonable doubt that Mr. Gilmore knew he would be subject to criminal liability if he

 did not treat and report the Shareholder Loans as income on his personal tax returns

 and that despite that knowledge he filed personal tax returns that did not accurately

 reflect the Shareholder Loans.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201-4 (modified to
 summarize the proposed instruction as set forth in Request No. 15 and to tie that
 instruction to the offense as charged); id. at Comment (“The definition of ‘willfully’ in
 tax cases mandates the conclusion that a defendant cannot be found guilty if the jury
 concludes that the defendant honestly believed the tax laws did not make his or her conduct
 criminal, even if that belief was unreasonable.”); Cheek v. United States, 498 U.S. 192,
 201-02 (1991) (“Willfulness, as construed by our prior decisions in criminal tax cases,
 requires the Government to prove that the law imposed a duty on the defendant, that the
 defendant knew of this duty, and that he voluntarily and intentionally violated that duty. .
 . . [C]arrying this burden requires negating a defendant’s claim of ignorance of the law or
 a claim that because of a misunderstanding of the law, he had a good-faith belief that he
 was not violating any of the provisions of the tax laws.”); United States v. McGill, 964 F.2d
 222, 237 (3d Cir. 1992) (“‘Willfulness’ is the voluntary, intentional violation of a known
 legal duty.”); id. at 238 (“In a situation in which the issue is whether the defendant knew
 of the duty purportedly imposed by the statute in question, the Government must prove
 actual knowledge of the pertinent legal duty, but this requires negating a defendant’s claim
                                              24
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 28 of 43 PageID: 554



 of ignorance of the law or a claim that because of a misunderstanding of the law, he had a
 good faith belief that he was not violating any of the provisions of the tax laws.”);United
 States v. Lynch, 735 F. App’x 780, 788–89 (3d Cir. 2018) (“The burden remains on the
 Government to disprove the defendant’s good faith.” (citing Cheek, 498 U.S. at 202).)




                                             25
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 29 of 43 PageID: 555



 REQUEST NO. 21 (FAILURE TO COLLECT, ACCOUNT FOR, AND PAY OVER
    PAYROLL TAXES (26 U.S.C. § 7202)—ELEMENTS OF THE OFFENSE)

        Counts 4 and 5 of the Superseding Indictment charge Mr. Gilmore with failing to

 collect, account for, and pay over payroll taxes for tax quarters ending March 31, 2016,

 and June 30, 2016. In order to find Mr. Gilmore guilty of this offense, you must find that

 the Government proved each of the following three elements for each tax quarter beyond

 a reasonable doubt:

        First: That Mr. Gilmore was a person required to collect, truthfully account for, and

 pay over the firm’s payroll taxes;

        Second: That Mr. Gilmore failed to collect, truthfully account for, and pay over the

 firm’s payroll taxes; and

        Third: That his failure to do so was willful.




 AUTHORITY

 United States v. Lynch, 735 F. App’x 780, 788 (3d Cir. 2018) (explaining that, to establish
 an offense under 26 U.S.C. § 7202, the Government “must prove beyond a reasonable
 doubt that (1) [defendant] was a person required to ‘collect, account for, and pay over’ the
 firms’ employment taxes, (2) [the defendant] failed to do so, and (3) that failure was
 willful.” (quoting Greenberg v. United States, 46 F.3d 239, 244 (3d Cir. 1994)); United
 States v. Thayer, 201 F.3d 214, 220 (3d Cir. 1999); IRS Manual § 9.1.3.3.3.1.




                                             26
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 30 of 43 PageID: 556



 REQUEST NO. 22 (FAILURE TO COLLECT, ACCOUNT FOR, AND PAY OVER
              PAYROLL TAXES—RESPONSBILE PERSON)

         The first element that the Government must prove beyond a reasonable doubt for

 each tax quarter is that Mr. Gilmore was a person required to collect, account for, and pay

 over his law firm’s payroll taxes.

         Every employer, through one or more responsible persons, is required to collect

 payroll taxes from the wages of its employees. The payroll taxes must be deposited with

 an authorized financial institution or the Federal Reserve Bank at certain intervals that

 depend on the amounts withheld.

         Every employer, through one or more responsible persons, is required to account

 truthfully for payroll taxes. In particular, within one month of the close of each calendar

 quarter, every employer is required to file with the IRS a Form 941, Employer’s Federal

 Quarterly Tax Return, accounting truthfully for the employer’s collection of payroll taxes

 for that quarter.

         Every employer, through one or more responsible persons, is required to pay over

 to the IRS the payroll taxes that the employer has collected. The payroll taxes are to be

 paid over on or before the date the Form 941 is due.

         Whether a person is responsible for collecting, accounting for, and paying over

 payroll taxes is a matter of status, duty, or authority. In determining whether Mr. Gilmore

 is a responsible person, you may consider the following factors:

         One, the ability to sign checks on the law firm’s bank account;

         Two, the signature on the law firm’s federal quarterly and other tax returns;

         Three, payment of other creditors in lieu of the United States;

         Four, the identity of partners and principal stockholders in the law firm;


                                              27
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 31 of 43 PageID: 557



        Five, the identity of individuals in charge of hiring and discharging employees; and

        Six, the identity of individuals in charge of the firm’s financial affairs.

        The Government is not required to prove that Mr. Gilmore meets all these factors

 in order for you to determine that he was a person required to collect, account for, and pay

 over payroll taxes.



 AUTHORITY

 Eighth Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7202 (setting forth
 the second, third, and fourth paragraph of the instructions proposed above, as modified
 to use the Superseding Indictment’s reference to “payroll” rather than “employment”
 taxes); United States v. Lynch, 735 F. App’x 780, 788 (3d Cir. 2018) (“Whether an
 individual is a ‘responsible person’ required to pay over the withheld taxes ‘is a matter of
 status, duty, or authority, not knowledge.’ Greenberg v. United States, 46 F.3d 239, 243
 (3d Cir. 1994) (quoting Brounstein v. United States, 979 F.2d 952, 954 (3d Cir. 1992)). In
 reaching this determination, we have considered the following factors: ‘(1) contents of the
 corporate bylaws, (2) ability to sign checks on the company’s bank account, (3) signature
 on the employer’s federal quarterly and other tax returns, (4) payment of other creditors in
 lieu of the United States, (5) identity of officers, directors, and principal stockholders in
 the firm, (6) identity of individuals in charge of hiring and discharging employees, and (7)
 identity of individuals in charge of the firm’s financial affairs.’ Id. (quoting Brounstein,
 979 F.2d at 954-55). There is no requirement that the defendant meet all these factors in
 order to be deemed a responsible person.”).




                                              28
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 32 of 43 PageID: 558



 REQUEST NO. 23 (FAILURE TO COLLECT, ACCOUNT FOR, AND PAY OVER
                     PAYROLL TAXES—FAILURE)

        The second element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore failed to cause Gilmore & Monahan to collect, account for, and pay over

 the payroll taxes for the quarters ending March 31, 2016, and June 30, 2016, at the time

 they were due.



 AUTHORITY

 United States v. Lynch, 735 F. App’x 780, 788 (3d Cir. 2018) (explaining that, to establish
 a 26 U.S.C. § 7202 violation, the “Government must prove beyond a reasonable doubt that
 (1) [the defendant] was a person required to ‘collect, account for, and pay over’ the firms’
 employment taxes, (2) he failed to do so, and (3) that failure was willful.”); United States
 v. Thayer, 201 F.3d 214, 220 (3d Cir. 1999) (explaining that “failing to pay” can meet this
 second element); Eighth Circuit Model Criminal Jury Instructions, Instruction No.
 6.26.7202 (instructing that the charge “be modified to conform to the particular charges
 alleged against the defendant”).




                                             29
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 33 of 43 PageID: 559



 REQUEST NO. 24 (FAILURE TO COLLECT, ACCOUNT FOR, AND PAY OVER
                  PAYROLL TAXES—WILLFULNESS)

        The third element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore’s failure to cause Gilmore & Monahan to collect, account for, and pay

 over the payroll taxes for the quarters ending March 31, 2016, and June 30, 2016, at the

 time they were due was done willfully.

        As I previously explained, to prove that Mr. Gilmore acted “willfully,” the

 Government must prove beyond a reasonable doubt that he acted voluntarily and in

 intentional violation of a known legal duty, which requires the Government to disprove

 any honest or good-faith belief held by Mr. Gilmore that the tax laws did not make his

 conduct criminal.

        In the context of Counts 4 and 5, the Government must therefore prove beyond a

 reasonable doubt that Mr. Gilmore knew that he would be subject to criminal liability if

 Gilmore & Monahan did not collect, account for, and pay over the payroll taxes for the

 quarters ending March 31, 2016, and June 30, 2016, at the time they were due and that

 despite that knowledge he caused Gilmore & Monahan not to collect, account for, and

 pay over payroll taxes for those quarters at the time they were due.

 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 6.26.7201-4 (modified to
 summarize the proposed instruction as set forth in Request No. 15 and to tie that
 instruction to the offense as charged); id. at Comment (“The definition of ‘willfully’ in
 tax cases mandates the conclusion that a defendant cannot be found guilty if the jury
 concludes that the defendant honestly believed the tax laws did not make his or her conduct
 criminal, even if that belief was unreasonable.”); Cheek v. United States, 498 U.S. 192,
 201-02 (1991) (“Willfulness, as construed by our prior decisions in criminal tax cases,
 requires the Government to prove that the law imposed a duty on the defendant, that the
 defendant knew of this duty, and that he voluntarily and intentionally violated that duty. .
 . . [C]arrying this burden requires negating a defendant’s claim of ignorance of the law or
 a claim that because of a misunderstanding of the law, he had a good-faith belief that he
 was not violating any of the provisions of the tax laws.”); United States v. McGill, 964 F.2d
                                              30
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 34 of 43 PageID: 560



 222, 237 (3d Cir. 1992) (“‘Willfulness’ is the voluntary, intentional violation of a known
 legal duty.”); id. at 238 (“In a situation in which the issue is whether the defendant knew
 of the duty purportedly imposed by the statute in question, the Government must prove
 actual knowledge of the pertinent legal duty, but this requires negating a defendant’s claim
 of ignorance of the law or a claim that because of a misunderstanding of the law, he had a
 good faith belief that he was not violating any of the provisions of the tax laws.”); United
 States v. Lynch, 735 F. App’x 780, 788-89 (3d Cir. 2018) (“The burden remains on the
 Government to disprove the defendant’s good faith.” (citing Cheek, 498 U.S. at 202).)




                                             31
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 35 of 43 PageID: 561



      REQUEST NO. 25 (FALSE STATEMENTS IN A LOAN APPLICATION
            (18 U.S.C. § 1014)—ELEMENTS OF THE OFFENSE)

        Counts 6 of the Superseding Indictment charges Mr. Gilmore with making false

 statements in a loan application. In order to find Mr. Gilmore guilty of this offense, you

 must find that the Government proved each of the following four elements beyond a

 reasonable doubt:

        First: That Mr. Gilmore made a false statement in an application for a loan to a

 banking institution;

        Second: That Mr. Gilmore knew the statement was false at the time it was made;

        Third: The statement was made for the purpose of influencing the banking

 institution’s action on the loan application; and

        Fourth: the banking institution’s deposits were insured by the Federal Deposit

 Insurance Corporation.



 AUTHORITY

 United States v. Chacko, 169 F.3d 140, 147 (2d Cir. 1999); United States v. Flynn, No. 17-
 cr-40034, 2018 U.S. Dist. LEXIS 13067, at *8 (D. Mass. Jan. 26, 2018); United States v.
 Musgrave, No. 11-cr-183, 2012 U.S. Dist. LEXIS 130461, at *5 n.4 (S.D. Ohio Sept. 13,
 2012).




                                              32
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 36 of 43 PageID: 562



     REQUEST NO. 26 (FALSE STATEMENTS IN A LOAN APPLICATION—
                         FALSE STATEMENT)

        The first element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore made a false statement in a loan application to a banking institution. A

 false statement is an assertion that is untrue when made.



 AUTHORITY

 United States v. Castro, 704 F.3d 125, 140 n.8 (3d Cir. 2013) (stating that district court’s
 instructions on offense of making a false statement to federal agents were correct to
 highlight that “‘[a] false ... statement ... is an assertion which is untrue when made.’”)
 (emphasis in original); Shin v. United States, No. 15-cr-7248, 2018 U.S. Dist. LEXIS
 61080, at *41 (D.N.J. Apr. 11, 2018) (noting, in a 18 U.S.C. § 1014 prosecution, that “[t]he
 jury was instructed it had to find knowledge that the statements were false when made, and
 find intent to influence a bank to issue the mortgage loans which were identified in the
 indictment.”).




                                             33
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 37 of 43 PageID: 563



       REQUEST NO. 27 (FALSE STATEMENTS IN A LOAN APPLICATION—
                DEFENDANT’S KNOWLEDGE OF FALSITY)

         The second element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore made the false statement on the loan application knowing it was false.

         This means that the Government must prove beyond a reasonable doubt that Mr.

 Gilmore was conscious and aware that the statement was untrue at the time that he made

 it.

         In deciding whether Mr. Gilmore acted “knowingly,” you may consider evidence

 about what Mr. Gilmore said, what Mr. Gilmore did and failed to do, how Mr. Gilmore

 acted, and all the other facts and circumstances shown by the evidence that may prove what

 was in Mr. Gilmore’s mind at that time.



 AUTHORITY

 18 U.S.C. § 1014 (prohibiting one from “knowingly mak[ing] any false statement or report
 . . . .”); Third Circuit Model Criminal Jury Instructions, Instruction No. 5.02 (second and
 third paragraphs set forth above patterned off the general definition of “knowingly,” as
 modified to conform with the charged conduct).




                                             34
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 38 of 43 PageID: 564



     REQUEST NO. 28 (FALSE STATEMENTS IN A LOAN APPLICATION—
                              PURPOSE)

        The third element that the Government must prove beyond a reasonable doubt is

 that Mr. Gilmore made the statement for the purpose of influencing the banking

 institution’s actions on the loan application.

        This means that the Government must prove beyond a reasonable doubt either that

 (1) it was Mr. Gilmore’s conscious desire or purpose to influence the banking institution’s

 actions on the loan application by making the false statement, or (2) Mr. Gilmore knew

 that the false statement would influence or would be practically certain to influence the

 banking institution’s actions on the loan application.

        In deciding whether Mr. Gilmore acted with the purpose of influencing the

 banking institution’s actions on the loan application, you may consider evidence about

 what Mr. Gilmore said, what Mr. Gilmore did and failed to do, how Mr. Gilmore acted,

 and all the other facts and circumstances shown by the evidence that may prove what was

 in Mr. Gilmore’s mind at that time.



 AUTHORITY

 United States v. Chacko, 169 F.3d 140, 147 (2d Cir. 1999) (describing the element as
 requiring the Government to prove that “the statements were made for the purpose of
 influencing the institution to make a loan or advance”); United States v. Baxt, 74 F. Supp.
 2d 436, 440 (D.N.J. 1999) (explaining that the mens rea requirement is the “intent to
 influence the action of the bank”); Shin v. United States, No. 15-cr-7248, 2018 U.S. Dist.
 LEXIS 61080, *41 (D.N.J. Apr. 11, 2018) (noting, in a 18 U.S.C. § 1014 prosecution, that
 “[t]he jury was instructed it had to find knowledge that the statements were false when
 made, and find intent to influence a bank to issue the mortgage loans which were identified
 in the indictment.”); Third Circuit Model Criminal Jury Instructions, Instruction No. 5.03
 (second and third paragraphs set forth above patterned off general definition of
 “intentionally,” as modified to conform with the charged conduct).




                                              35
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 39 of 43 PageID: 565



    REQUEST NO. 29 (FALSE STATEMENTS IN A LOAN APPLICATION)—
                     DEPOSITORY INSTITUTION)

        The fourth element that the Government must prove beyond a reasonable doubt is

 that the banking institution in question, Ocean First Bank N.A., was insured by the Federal

 Deposit Insurance Corporation as of the date that Mr. Gilmore submitted the loan

 application.



 AUTHORITY

 United States v. El-Ghazali, 142 F. App’x 44, 45 (3d Cir. 2005) (“[T]o obtain a conviction,
 the government was required to prove beyond a reasonable doubt that Berks County Bank
 was insured by the FDIC. ‘Proof of [FDIC-insured] status is not a mere formality; it is an
 essential element of the federal offense . . . . Indeed, federal jurisdiction depends on this
 status.’”); United States v. Iverson, 818 F.3d 1015, 1024 (10th Cir. 2016) (“[A] bank’s
 status as an FDIC-insured institution on the date of the crime is an element of federal bank
 fraud that must be proved to the jury beyond a reasonable doubt.”).




                                              36
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 40 of 43 PageID: 566



                     REQUEST NO. 30 (GOOD FAITH DEFENSE)

        The offenses charged in the Superseding Indictment require proof that Mr. Gilmore

 acted willfully and knowingly made false statements. If you find that Mr. Gilmore acted

 in “good faith,” that is a complete defense to these charges, because good faith on the part

 of Mr. Gilmore is inconsistent with acting willfully and knowingly making false

 statements.

        A person acts in “good faith” when he has an honestly held belief, opinion, or

 understanding that his acts were not unlawful or that his statements were truthful, even

 though that belief, opinion, or understanding turns out to be inaccurate or incorrect. Thus,

 in this case if Mr. Gilmore made an honest mistake or had an honest misunderstanding

 about the lawfulness of his acts or the truth of his statements then he did not act willfully

 or did not knowingly make false statements.

        Mr. Gilmore does not have the burden of proving “good faith.” Good faith is a

 defense because it is inconsistent with the requirement of the offenses charged, that Mr.

 Gilmore acted willfully and knowingly made false statements. As I have told you, it is the

 Government’s burden to prove beyond a reasonable doubt each element of the offense,

 including the mental state element. With respect to mental state, the Government must

 prove that Mr. Gilmore had actual knowledge of the pertinent legal duty, but this

 requires negating any claim by Mr. Gilmore that he was ignorant of the law or a claim

 that because of a misunderstanding of the law, he had a good faith belief that he was not

 violating any of the provisions of the tax laws. In deciding whether the Government

 proved that Mr. Gilmore acted willfully and knowingly, or, instead, whether Mr. Gilmore

 acted in good faith, you should consider all of the evidence presented in the case that may

 bear on Mr. Gilmore’s state of mind. If you find from the evidence that Mr. Gilmore acted
                                              37
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 41 of 43 PageID: 567



 in good faith, as I have defined it, or if you find for any other reason that the Government

 has not proved beyond a reasonable doubt that Mr. Gilmore acted willfully and knowingly

 made false statements, you must find Mr. Gilmore not guilty of the charged offenses.



 AUTHORITY

 Third Circuit Model Criminal Jury Instructions, Instruction No. 5.07; United States v.
 McGill, 964 F.2d 222, 238 (3d Cir. 1992) (“In a situation in which the issue is whether the
 defendant knew of the duty purportedly imposed by the statute in question, the Government
 must prove actual knowledge of the pertinent legal duty, but this requires negating a
 defendant’s claim of ignorance of the law or a claim that because of a misunderstanding of
 the law, he had a good faith belief that he was not violating any of the provisions of the tax
 laws.”); United States v. Lynch, 735 F. App’x 780, 788–89 (3d Cir. 2018) (“Willfulness in
 a tax evasion case is a voluntary, intentional violation of a known legal duty. Thus, if a
 defendant can show that he had a good faith belief that he was not violating the tax code,
 regardless of whether that belief was objectively reasonable, he has established that he did
 not act willfully. The burden remains on the Government to disprove the defendant’s good
 faith.” (internal quotation marks and citations omitted)).




                                              38
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 42 of 43 PageID: 568



                   REQUEST NO. 31 (THEORY OF THE DEFENSE)

        [TO BE SUPPLIED]



 AUTHORITY
 United States v. Friedman, 658 F.3d 342, 353-53 (3d Cir. 2011) (providing that “[a]
 defendant is entitled to a theory of defense instruction if (1) he proposes a correct statement
 of the law; (2) his theory is supported by the evidence; (3) the theory of defense is not part
 of the charge; and (4) the failure to include an instruction of the defendant's theory would
 deny him a fair trial.”); Third Circuit Model Criminal Jury Instructions, Instruction No.
 8.01.




                                               39
Case 3:19-cr-00029-AET Document 33 Filed 03/29/19 Page 43 of 43 PageID: 569



                                     CONCLUSION

        Defendant George Gilmore respectfully reserves the right to supplement or modify

 the foregoing in light of the evidence and testimony presented at trial. Thank you for your

 consideration of these Requests to Charge.



                                              Respectfully submitted,

                                              MARINO, TORTORELLA & BOYLE, P.C.



  Dated: March 29, 2019                       By:
                                                     Kevin H. Marino
                                                     437 Southern Boulevard
                                                     Chatham, New Jersey 07928-1488
                                                     (973) 824-9300
                                                     Attorneys for Defendant
                                                     George Gilmore




                                              40
